Cole, J.
Is there any difficulty in the way of the father maintaining this action to recover the wages of his daughter, a minor child ? This, as it seems to us, is the only serious question in the case. The daughter was employed by the officers of the district to teach the district school. A written contract was entered into between the officers of the district and the daughter, by which it was agreed that she should teach the school for four months, and should be paid $25.00 a month for her services. The father was present when the contract was entered into, and assented to his daughter’s entering into it. The contract has been performed on her part, and the district refuses to pay either the father or child for the services rendered. It would be difficult to justify the refusal of the district to pay any one for these services, upon principles of equity and good morals. But it is suggested that-the defendant is not liable to the father, and that this 'action cannot be maintained. The argument in support of the position is this. By the school laws, it is said, a minor is competent to contract as a school teacher: and a contract of a minor, duly made with the district board, to teach the district school, is a valid agreement, to be governed by ordinary rules, and to be enforced by the minor the same as if adult. It is conceded that the «parent has the sight to prevent his minor child from teaching, but, assenting to the teaching, he must be held to assent to the contracting with all its legal consequences. This, in brief, is the reasoning on this point. Is it satisfactory and conclusive ?
It may be and doubtless is true, that a minor, who possesses the essential qualifications in regard to moral character, learning and ability, and who has obtained the requisite certificate, may, with the assent of his parents, enter into a valid contract to teach school. But does it follow, because the parent as*105sents to this employment, that he' emancipates his child. and relinquishes all claim to his services?
By law, the father is under obligation to support his infant child, and he is entitled to receive the child’s earnings. And “ it is certain that a father may, by agreement with his minor child, relinquish to the child the right which he would otherwise have to his services, and may authorize those who employ him to pay him his wages, and will then have no right to demand those Wages, either from the employer or from the child.” 1 Parsons on Con., 310; Jenny v. Alden, 12 Mass., 375; Whiting v. Earle, 3 Pick., 201; Wodell v. Coggeshall, 2 Met., 89; Burlingame v. Burlingame, 7 Cow., 92; Boynton v. Clay, 58 Me., 236. In the present case there is no pretense that the father has emancipated his daughter, or waived his right to her services, further than is to be inferred from the mere fact that he was present and assented to her executing the written contract in her own name. The law seems to contemplate that the contract shall be made with the teacher (ch. 101, Laws of 1872); and this probably was the reason why the father did not sign it. But he adopted it and approved of it, and, so far as appears, is the real party in interest. It appears that the daughter was about sixteen years of age, and the father was charged with certain duties in respect to her, as education, support and protection. And, as some compensation for these duties, he has the right to claim her earnings, and there is no substantial objection to his maintaining this action. We are quite clear that a recovery will bar any future action by the minor.
We will further add, upon this point, that there is an entire absence of all proof which tends to show that the plaintiff intended to relinquish his claim to his daughter’s wages. Whether such relinquishment should be inferred when he actually executes the contract himself which authorizes payment to his minor child, is not a question before us. The facts of this *106case show that he is entitled to claim her wages and can maintain the action.
It is objected that the contract made with the daughter was entered into bj the school board without proper legal authority, and was not binding on the district. It appears that at the annual meeting preceding the date of the contract with Miss Monaghan, the district voted to raise $150 for repairs and teachers’ wages ; and that at a special meeting held in February, 1873, called, among other things, to vote a tax for a summer school, the meeting voted that the teacher of the summer school should be paid only $20 per month, and should .board around among the people of the district. A teacher had been previously employed to teach the winter school for four months, commencing November 1, 1872. And it is said that the electors of the district had at these meetings clearly indicated their will as to the length of time a school should be taught in the district for that year, and had restricted the board as to the amount of wages which should be paid. The law authorizes the inhabitants, at their annual school meeting, among other things, to determine the number of months a school shall be taught in their district the ensuing year, which cannot be less than five months. It does not appear that the time was determined at the annual meeting, except so far as it maybe inferred that the electors intended to restrict the time to five months, from the amount of tax voted for repairs and teachers’ wages. But, conceding that the officers of the district exceeded their authority in making a contract with Miss Monaghan to teach the summer school for four months (a question we do'not wish to be understood as deciding), still the district accepted the services, ratified the contract, and expressly voted to raise $75 to pay her, at the meeting held October 24, 1873. Obviously this was a full ratification and adoption of the contract by the district, with a knowledge of all the facts.
We do not think there was any error in excluding the evidence offered by the defendant as to the propositions brought *107before the meeting held in August, 1873. The record was the best evidence of what business was transacted at that meeting.
Uor was there any error in allowing the amendment to the complaint on the trial. It was a mere formal- amendment, and could not have prejudiced the rights of the defendant.
By the Court. — The judgment of the circuit court is affirmed.